                   Case 18-12635-LSS              Doc 70       Filed 11/19/18         Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


In re:                                                            Chapter 11
                                                                  Case No. 18-12635 (LSS)
DAVID’S BRIDAL, INC., et al.,1
                                                                  (Jointly Administration Requested)
                            Debtors.


                      NOTICE OF APPEARANCE AND REQUEST FOR SPECIAL
                      NOTICE AND DOCUMENTS OF SALESFORCE.COM, INC.

          PLEASE TAKE NOTICE that salesforce.com, Inc. (“salesforce”), a creditor and party in

 interest in the above-entitled bankruptcy cases, hereby enters its appearance by and through its counsel,

 Bialson, Bergen & Schwab, a Professional Corporation, pursuant to 11 U.S.C. 1109(b) and Rule 9010 of

 the Federal Rules of Bankruptcy Procedure (“Rule 9010”).

          PLEASE TAKE FURTHER NOTICE that salesforce hereby requests that all notices,

 pleadings, documents, and correspondence required to be served on creditors, all duly appointed

 committees, and any other party-in-interest pursuant to 11 U.S.C. §§ 102(1) and 342, Rule 2002 and

 Rule 9007 of the Federal Rules of Bankruptcy Procedure, order of the Court and otherwise, whether sent

 by the Court, the debtor, or any other party-in-interest in these cases, be served on the following counsel

 for salesforce and that the following counsel be added to the Court’s master mailing list:

                                        BIALSON, BERGEN & SCHWAB,
                                           a Professional Corporation
                                            Lawrence M. Schwab, Esq.
                                              Thomas M. Gaa, Esq.
                                            633 Menlo Ave,, Suite 100
                                              Menlo Park, CA 94025
                                              Tel: (650) 857-9500
                                              Fax: (650) 494-2738
                                            Email: Tgaa@bbslaw.com




 1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
 are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc.
 (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken,
 Pennsylvania 19428.
                Case 18-12635-LSS          Doc 70      Filed 11/19/18      Page 2 of 2


        PLEASE TAKE FURTHER NOTICE that, pursuant to §1109(b) of the Bankruptcy Code, the

foregoing demand includes not only the notices and papers referred to in the Federal Rules of

Bankruptcy Procedure but also includes, without limitation, any notice, application, complaint, demand,

motion, petition, pleading or request, whether formal or informal, written or oral, and whether

transmitted or conveyed by mail, hand delivery, telephone, telecopy, email or otherwise filed or made

with regard to the above-referenced cases and any proceedings therein.

        PLEASE TAKE FURTHER NOTICE that filing this Appearance and Request for Notice and

Documents (A) is not, and may not be deemed or construed to be, (1) a waiver of salesforce’s

substantive or procedural rights (collectively, “salesforce’s Rights”), including without limitation: (i) the

right entry of a final order in noncore matters only after de novo review by a Federal District Court, (ii)

the right to trial by jury in any proceeding so triable in these cases or any case, controversy, or

proceeding related to these cases, (iii) the right to have the reference withdrawn by a Federal District

Court in any matter subject to mandatory or discretionary withdrawal, and (iv) any other rights,

interests, claims, actions, setoffs, or recoupments, or (2) consent to the jurisdiction of the Court, and (C)

hereby reserves all salesforce’s Rights.

Dated: November 19, 2018                                  Respectfully submitted,

                                                          BIALSON, BERGEN & SCHWAB,
                                                          A Professional Corporation

                                                          /s/ Thomas M. Gaa                     .




                                                          Thomas M. Gaa, Esq. [Cal. Bar # 130720]
                                                          633 Menlo Ave., Suite 100
                                                          Menlo Park, CA 94025
                                                          Telephone: (650) 857-9500
                                                          Fax: (650) 494-2738
                                                          E-mail: Tgaa@bbslaw.com

                                                          Attorneys for Creditor salesforce.com, Inc.




                                                      2
